DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Lines 3-5 recites “the embossing wheel assembly”, however, the parent claim (claim 17) does not such feature.  It appears that the feature “the embossing wheel assembly” is referring to the disclosed feature of “an embossing stamp” of claim 17.  It is suggested that Applicant amend the features of claim 18 to --the embossing stamp-- to maintain consistency among the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seckinger (GB 2174957 A).
With regards to claim 11, Seckinger discloses an embossing stamp for embossing an identifying mark on a motor vehicle component, comprising: 
(4, 6, 8, 10) configured to be set individually (page 2, lines 54-68) for the motor vehicle component to be embossed depending on the identifying mark to be stamped, 
wherein the embossing wheel assembly includes a negative representation of the identifying mark to be stamped (FIG. 1-2, see marks on wheel), and 
a transmission device (23A-D; FIG. 3; page 2, lines 102-110) configured to provide an identification signal (see arrows from 23A-D back to control apparatus 22) characterizing the stamped identifying mark to a computing device (22) external to the embossing stamp (page 2, lines 84-94).

With regards to claim 12, Seckinger discloses the embossing stamp embossing stamp according to claim 11, wherein the identification signal characterizes both the identifying mark stamped and the motor vehicle component identified by the identifying mark (it is noted that the signal from 23A-D, which signified the identifying mark, is capable of identifying the parts as claimed).

With regards to claim 13, Seckinger discloses the embossing stamp according to claim 11, further comprising: a receiver device (22; FIG. 3) configured to receive and provide a setting signal characterizing an identifying mark to be set in the embossing wheel assembly for the embossing wheel assembly (page 2, lines 95-122).

With regards to claim 14, Seckinger discloses the embossing stamp according to claim 11, wherein the identifying mark characterizes a country and/or a factory and/or a part identifier (page 1, lines 12-16).

With regards to claim 15, Seckinger discloses the embossing stamp according to claim 11, wherein the embossing wheel assembly comprises at least one stamp wheel (4, 6, 8, 10) configured to be rotated about a mid-axis to set the identifying mark to be stamped (FIG. 1), and the at least one stamp wheel comprises a plurality of identifier elements (page 2, lines 54-60) on its circumference from which the identifying mark can be selected or put together (FIG. 1).

With regards to claim 16, Seckinger discloses a pressing tool for forming a motor vehicle component (the claimed preamble “for forming a motor vehicle component” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble “for forming a motor vehicle component” is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999)), comprising: an embossing stamp according to claim 11, wherein the identifying mark can be stamped (it is noted that the tool as taught by Seckinger is capable of being used during forming of the motor vehicle component) during forming of the motor vehicle component.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al.  (US Patent 8,047,132; IDS dated 08/03/2021 Cite No. A4; hereinafter Lu).
With regards to claim 17,  Lu discloses a method for identifying a motor vehicle component (the claimed preamble “for identifying a motor vehicle component” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble “for identifying a motor vehicle component” is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999)), comprising: 
(it is noted that the substrate is capable of being a motor vehicle component) in a pressing tool (i.e. placing a substrate to be pressed by 18 of FIG. 2); 
embossing the motor vehicle component with an identifying mark using an embossing stamp during the forming and/or processing in the pressing tool (col. 3, lines 16-21); 
providing, using the embossing stamp, the embossed identifying mark to a computing device external to the embossing stamp (col. 3, lines 22-27), and 
storing the stamped identifying mark in a memory of the computing device in a manner associated with the embossed motor vehicle component (col. 3, lines 22-43).
With regards to claim 18, Lu discloses the method according to claim 17, further comprising: 
receiving, using a receiver device (a part of 13), a setting signal characterizing an identifying mark to be set in the embossing wheel assembly (see claim objections above; col. 2, line 65 to col. 3, line 4); 
providing the setting signal to the embossing wheel assembly (see claim objections above; col. 3, lines 5-15); 
setting the identifying mark to be set in the embossing wheel assembly (see claim objections above; col. 3, lines 5-15); and 
stamping the identifying mark into the motor vehicle component using the embossing wheel assembly (see claim objections above; col. 3, line 16-27).
With regards to claim 19, Lu discloses the method according to claim 17, further comprising: 
determining a blank identifier lasered into the motor vehicle component to be formed (col.2, line 65 to col. 3, line 4); and 
storing the blank identifier in a memory of the computing device in a manner associated with the motor vehicle component and the identifying mark (col. 3, lines 2-5).
With regards to claim 20, Lu discloses the method according to claim 19, further comprising: 
determining, depending on the blank identifier determined, a material and/or at least one process parameter of the motor vehicle component (col. 3, lines 5-15); and 
storing the material and/or the at least one process parameter in a memory of the computing device in a manner associated with the motor vehicle component (col. 3, lines 21-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853